DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-13, filed 8/24/2022, with respect to USC 103 rejections have been fully considered and are persuasive.  The rejections of claims 1-4, 7, 12-13 16-, 19-23, 25-30, 33-36 has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 7, 12-13, 16, 19-23, 25-30, and 33-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7, 12-13, 16, 19-23, 25-30, and 33-36 are allowable over the prior art because the Examiner found that none of the cited prior art discloses a machine learning algorithm generating an analysis result without analyzing a spatial representation of magnetic field measurements in combination with the rest of the claim elements.
Examiner found closest prior art was Shadforth (US 202/0211713 A1) which uses EMF measurements through a machine learning algorithm, but uses cloud point data sets that are structured into three dimensional volumetric objects, which then extract features that could classify as a diseased state (eg. Para. 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792